EXHIBIT 99.1 575 Maryville Centre Drive St. Louis, Missouri 63141, USA www.solutia.com FOR IMMEDIATE RELEASE NEWS Media: Melissa Zona +1.314.674.5555 Investors: Susannah Livingston +1.314.674.8914 Solutia Reports Fourth Quarter and Full-Year 2011 Results ST LOUIS – January 27, 2012 Fourth Quarter Highlights • Net sales of $526 million; an 8% increase from the same period in 2010 • Diluted Earnings per Share from continuing operations of $.45 • Adjusted Earnings per Share (“Adjusted EPS”) from continuing operations of $.49, a 36% increase from the same period in 2010 • Declared cash dividend • Completed strategic acquisition of Southwall Technologies Inc. Full-Year Highlights • Net sales of $2,097 million; an 8% increase from the same period in 2010 • Diluted earnings per share from continuing operations of $2.16 • Adjusted EPS of $2.00, a 27% increase from the same period in 2010 • Debt paydown of $127 million, reducing debt to $1,224 million Note: See reconciliation tables below for adjustments made to U.S. GAAP financial measures and discussion of items affecting results. “In 2011, Solutia achieved record revenue performance and maintained strong margins despite a challenging economic environment.The strength of our global businesses and diversity of end-markets continues to allow Solutia to deliver consistent financial results characterized by steady growth, solid cash flow generation and a strong balance sheet,” said Jeffry N. Quinn, chairman, president and chief executive officer of Solutia Inc. Fourth Quarter 2011: Consolidated Results from Continuing Operations Solutia Inc. (NYSE: SOA) today reported net sales for the fourth quarter 2011 of $526 million, up $37 million or 8 percent from the same period in 2010.Adjusting for the divestiture of certain other rubber chemicals businesses, sales were up $51 million or 10 percent.Reported income from continuing operations attributable to Solutia was $54 million for the fourth quarter 2011, up $11 million from the same period in 2010.The fourth quarter of 2011 was impacted by certain events affecting comparability (detailed below), which resulted in a net after-tax charge of $5 million. Excluding these items, income increased $16 million.Adjusted EBITDA (defined below) in the fourth quarter of 2011 totaled $121 million, up $5 million from the same period in 2010.Adjusted EPS totaled $.49, up $.13 or 36 percent from the same period in 2010 as a result of higher sales volumes, a favorable selling price/raw material cost spread, lower interest expense and a lower tax rate. These improvements were partially offset by higher R&D expenditures and the loss of earnings resulting from the divestiture of certain other rubber chemicals businesses. Full-Year 2011: Consolidated Results from Continuing Operations Net sales for the full year 2011 were $2,097 million, an increase of 8 percent as compared to 2010.Adjusting for acquisitions and the divestiture of certain other rubber chemicals businesses, sales were up $168 million or 9 percent.Income from continuing operations attributable to Solutia was $262 million in 2011 compared to $87 million in 2010. These results were impacted by certain events affecting comparability (detailed below), which resulted in a net after-tax gain of $19 million in 2011 and a net after-tax loss of $101 million in 2010. After consideration of these items in both periods, Adjusted Earnings increased by $55 million, from $188 million in 2010 to $243 million in 2011. Adjusted EBITDA totaled $518 million in 2011 versus $504 million from the same period in 2010.Adjusted EPS totaled $2.00 in 2011, up $.43 from the same period in 2010.This increase in Adjusted EPS was primarily due to higher sales volumes and improved product mix, lower annual incentive compensation expense, lower interest expense and a lower tax rate.These improvements were partially offset by an unfavorable selling price/raw material cost spread, increased R&D expenditures, higher depreciation and amortization, and the loss of earnings from the divestiture of certain other rubber chemicals businesses. 2 Segment Data In order to aid understanding of Solutia’s business performance, the results of its business segments are presented on an adjusted basis and reconciled to the comparable GAAP measures in the tables below. Advanced Interlayers Segment Advanced Interlayers’ fourth quarter 2011 net sales totaled $225 million, an increase of $3 million or 1 percent from the same period in 2010.Adjusted EBITDA decreased $4 million to $46 million for the fourth quarter of 2011 compared to the prior year period.This earnings decrease was primarily due to lower average selling prices and volumes in the Vistasolar® EVA encapsulants business, partially offset by a favorable selling price/raw material cost spread onSaflex® PVB interlayer .Advanced Interlayers’ 2011 annual net sales totaled $897 million, an increase of $69 million or 8 percent from the same period in 2010.Adjusted EBITDA increased $4 million to $194 million for 2011 compared to the prior year period.This earnings increase was primarily due to higher sales volumes of Saflex® PVB interlayer, lower manufacturing cost and lower annual incentive compensation expense, partially offset by lower average selling prices and volumes of Vistasolar® EVA encapsulants and an unfavorable selling price/raw material cost spread on Saflex® PVB interlayer. Performance Films Segment Performance Films’ fourth quarter 2011 net sales totaled $62 million, an increase of $8 million or 15 percent from the same period in 2010.Adjusted EBITDA decreased $1 million to $5 million for the fourth quarter of 2011 compared to the prior year period.This earnings decrease was primarily due to increased selling costs as resources were added to support the future growth of the business and higher manufacturing costs, substantially offset by higher sales volumes and improved product mix.Performance Films’ 2011 annual net sales totaled $298 million, an increase of $46 million or 18 percent from the same period in 2010.Adjusted EBITDA increased $7 million to $55 million for 2011 compared to the prior year period.This earnings increase was primarily due to higher sales volumes and improved product mix, partially offset by higher manufacturing costs. Selling and research and development costs were also higher year-on-year as we invested in resources to progress future growth. 3 Technical Specialties Segment Technical Specialties’ fourth quarter 2011 net sales totaled $239 million, an increase of $26 million or 12 percent from the same period in 2010.Adjusting for divested other rubber chemicals businesses, sales were up $40 million or 19 percent.Adjusted EBITDA increased $8 million to $83 million for the fourth quarter of 2011 compared to the prior year period.This increase in earnings was primarily due to higher sales volumes particularly in the Therminol business and a favorable selling price/raw material cost spread, partially offset by higher manufacturing costs, higher R&D expenditures and the loss of earnings resulting from the divestiture of certain other rubber chemicals businesses. Technical Specialties’ 2011 annual net sales totaled $902 million, an increase of $42 million or 5 percent from the same period in 2010.Adjusting for divested other rubber chemicals businesses, sales were up $98 million or 11 percent.Adjusted EBITDA decreased $3 million to $321 million for 2011 compared to the prior year period.This decrease in earnings was primarily due toan unfavorable selling price/raw material cost spread , higher R&D expenditures and the loss of earnings resulting from the divestiture of other rubber chemicals businesses.This was partially offset by higher sales volumes and lower annual incentive compensation expense. Unallocated and Other Unallocated and other expenses reduced Adjusted EBITDA by $13 million, a $2 million improvement compared to the fourth quarter of 2010, primarily attributed to lower expenses associated with our annual incentive compensation program. Leverage and Liquidity The Company ended the year with net debt (gross debt less cash) of $1,224 million, and liquidity of $391 million.Total paydown of debt for 2011 was $127 million.Cash provided by continuing operationsless capital expenditures for the 12 months ended December 2010 was $127 million compared to $230 million for the same period in 2010.The $103 million year-over-year decrease in cash flow was primarily attributed to increased working capital due to strategic building of inventory and increased growth capital expenditures.A cash dividend of $.0375 per share on the Company’s common stock is payable on March 15, 2012 to shareholders of record at the close of business on February 15. 4 Outlook The Company expects that global automotive, architectural, energy solutions and the electronics markets will grow in 2012, driven predominantly by China.The Company premises modest price increases in certain product lines targeted predominantly to recover higher raw material costs, and a weaker Euro. Operating margins for 2012 are expected to be consistent with or slightly higher than those realized in 2011 as we expect to operate at higher utilization rates to meet the stronger demand profile.These gains will be partially offset by increased raw material and energy costs, which are expected to increase 4.5 percent, and the negative earnings impact associated with a weaker Euro. As previously announced, in 2012, Solutia expects to generate revenue between $2.125 billion and $2.275 billion and Adjusted EPS of $2.00 to $2.30. Fourth Quarter Conference Call There will be no conference call for fourth quarter earnings. Important Information Regarding Outlook There is no guarantee that Solutia will achieve its projected financial expectation for 2012 which is based on management estimates, currently available information and assumptions which management believes to be reasonable.Such forward-looking statements are inherently subject to significant economic, competitive and other uncertainties and contingencies, many of which are beyond the control of management.See “Forward-Looking Statements” below. 5 SOLUTIA INC. CONSOLIDATED STATEMENT OF OPERATIONS (Dollars in millions, except per share amounts) (Unaudited) Twelve Months Ended December 31, Three Months Ended December 31, Net Sales $ Cost of goods sold Gross Profit Selling, general and administrative expenses 63 67 Research and development expenses 24 18 7 5 Other operating income, net ) (2
